DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 07/01/2019. 

Drawings
3.	The drawings were received on 07/01/2019 (in the filings).  These drawings are acceptable.


Claim Objections
4.	Claim 16 is objected to because of the following informalities:

Claim 16 appears to be dependent from claim 15 and should recited “The method of claim 15 ....”  Appropriate correction is required.

For purposes of examination, claim 16 will be construed to be dependent upon claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

6.	As to independent claim 1, the claim recites:
“receive a performance request from a node of a plurality of nodes within a distributed register system;
identify a resource identifier for a resource;
identify a resource suggestion based on the performance request and resource information for the resource stored on a distributed register of the distributed register system based on the resource identifier; ...
wherein the distributed register of the distributed register system stores resource information from initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities”

As to independent claims 15 and 20, the claims recite similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“one or more memory devices storing computer-readable code” (claim 1) and “computer program product comprising at least one non-transitory computer-readable medium” (claim 20),

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 1 recites the additional elements of “one or more memory devices storing computer-readable code” that perform these steps.  These elements however are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

As presented, claim 1 includes the step of:
(a)   “provide a notification of the resource suggestion and the resource information to an interface of an entity system.”

This step however merely represent post-solution activities involving the basic displaying (presentation) of data which are tangentially related to the claimed process. These types of activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.


As shown above, claim 1 also includes the elements of:
(1)   “... from a node of a plurality of nodes within a distributed register system”
(2)   “the resource stored on a distributed register of the distributed register system based on the resource identifier” and
(3)   “wherein the distributed register of the distributed register system stores resource information from initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.”

These exemplary elements however merely describes the general technical or computing environment (e.g. a distributed register system) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Additionally, the element of “wherein the distributed register of the distributed register system stores resource information from initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities” also represents well-understood, routine, conventional activity in the computer or information technology field.
The Examiner hereby takes official notice that using a distributed register (ledger) or blockchain as an immutable database for storing (product) information is a well-understood, routine, conventional feature or function in the computer or information technology field.


Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.


7.	As to dependent claims 2–14 and 16–19, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage, and as a whole is also directed and confined to the same process set forth in claims 1, 15, and 20.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Examiner’s Remarks
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Konrardy et al., US 10,824,145 B1 (“Konrardy”).
(B)	Leise et al., US 10,733,160 B1 (“Leise”).


Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Konrardy in view of (B) Leise.

See “References Cited” section, above, for full citations of references.

13.	Regarding claim 1, (A) Konrardy teaches/suggests the invention substantially as claimed, including:
“A system for tracking resource performance of resources, the system comprising:
	one or more memory devices storing computer-readable code; and
	one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable code to:”
(Col. 68, lines 2–22: performance of certain of the operations may be distributed among the one or more processors);

	“receive a performance request from a node of a plurality of nodes ...”
(Fig. 4A and Col. 29, line 65 to Col. 30, line 3: method 400 may begin when the controller 204 receives an indication of vehicle operation (block 402). The indication may be generated when the vehicle 108 is started or when an autonomous operation feature is enabled by the controller 204 or by input from the vehicle operator, as discussed above;
Col. 29, lines 35–38: method 400 monitors the operation of the vehicle 108 and transmits information regarding the vehicle 108 to the server 140, which information may then be used to determine autonomous operation feature usage or effectiveness);

	“identify a resource identifier for a resource”
(Col. 40, lines 45–47: analyzing data from sensors and other components of autonomous vehicles against known baseline data to detect deterioration of such components. When such component deterioration is detected, affected autonomous operation features or systems may be identified; 
Fig. 8 and Col. 50, lines 1–15: Operating data regarding operation of the vehicle 108 may then be obtained (block 806), which operating data may include sensor data or software data associated with autonomous operation features of the vehicle 108. The obtained operating data may be evaluated by comparing the operating data against the baseline data to determine likelihood of component malfunction or performance deterioration (block 808). If a malfunction or deterioration of performance of the component is determined to exist (block 810), an indicator of component maintenance requirement status may be generated (block 812), which may provide information regarding the component maintenance requirement status and a recommendation to repair or replace the component;
the Examiner notes: determining component malfunction or deterioration of a specific vehicle requires using and identifying a vehicle by the vehicle’s unique name or identifier);


“identify a resource suggestion based on the performance request and resource information for the resource ... based on the resource identifier”
(Fig. 8 and Col. 50, lines 1–15: If a malfunction or deterioration of performance of the component is determined to exist (block 810), an indicator of component maintenance requirement status may be generated (block 812), which may provide information regarding the component maintenance requirement status and a recommendation to repair or replace the component;
Col. 52, lines 19–25: the component maintenance requirement status may similarly include an indication of a type of repair or replacement to correct the detected malfunction or deterioration in performance of the component. An indicator of the component maintenance requirement status may be generated based upon the results of the evaluation of the operating data); and

“provide a notification of the resource suggestion and the resource information to an interface of an entity system”
(Fig. 8 and Col. 50, lines 15–18: a notification based upon the component maintenance requirement status may be generated and presented to an owner, operator;
Col. 52, lines 30–32: generate and present a notification regarding the component maintenance requirement status).

Konrardy further teaches storing the resource information for the resource
(Col. 51, lines 9–14: operating data may be collected by the on-board computer during operation of the vehicle 108, such as during a vehicle trip. In various embodiments, the operating data may be periodically evaluated during vehicle operation or may be stored for later evaluation).

Konrardy does not teach “a plurality of nodes within a distributed register system,” that the resource information for the resource is “stored on a distributed register of the distributed register system” and “wherein the distributed register of the distributed register system stores resource information from initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.”

(B) Leise however teaches or suggests:
“a plurality of nodes within a distributed register system”
“stored on a distributed register of the distributed register system” 
(Fig. 1B and Col. 11, lines 18–25: environment 150 may include a distributed ledger or Blockchain VIN Registry 145. The distributed ledger or Blockchain VIN Registry 145 may be maintained via a network of nodes, including one or more autonomous, smart, or other vehicles 105, 3rd party remote servers or other computing devices, and/or an enforcement server 115. The nodes may have access distributed ledger 145 and/or generate data included in the distributed ledger 145;
Col. 16, lines 37–58: creating and/or maintaining a VIN-based distributed ledger of transactions or events pertaining to a particular vehicle may be provided. The method may include (1) monitoring, by one or more processors, one or more vehicle conditions or vehicle-related events (and/or a plurality of sensors associated with a vehicle, in some embodiments); (2) detecting, by the one or more  processors, a change in a condition of the vehicle; (3) identifying, by the one or more processors, the VIN of the vehicle);

“wherein the distributed register of the distributed register system stores resource information from initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.”
(Fig. 1B and Col. 11, lines 18–25: environment 150 may include a distributed ledger or Blockchain VIN Registry 145. The distributed ledger or Blockchain VIN Registry 145 may be maintained via a network of nodes, including one or more autonomous, smart, or other vehicles 105, 3rd party remote servers or other computing devices, and/or an enforcement server 115. The nodes may have access distributed ledger 145 and/or generate data included in the distributed ledger 145;
Col. 16, lines 37–58: creating and/or maintaining a VIN-based distributed ledger of transactions or events pertaining to a particular vehicle may be provided. The method may include (1) monitoring, by one or more processors, one or more vehicle conditions or vehicle-related events (and/or a plurality of sensors associated with a vehicle, in some embodiments); (2) detecting, by the one or more  processors, a change in a condition of the vehicle; (3) identifying, by the one or more processors, the VIN of the vehicle;
Col. 15, lines 35–47: A VIN is an identification number that tracks a vehicle throughout its entire lifecycle. The VIN is used for all manner of transactions that involve the vehicle ... the VIN of a vehicle is a necessary tool used in tracking events that happen to the vehicle. Currently, information about a vehicle is stored among a plurality of sources, such as a state DMV, insurance company database, and other businesses. By using a distributed ledger or blockchain, all of the aforementioned parties that need access to a vehicle's VIN may be able to easily access the VIN stored on a VIN blockchain;
Col. 20, lines 15–20: after collection of information regarding a vehicle by one or more nodes within a communication network, a transaction (and/or new block) including the vehicle information collected may be broadcast to the blockchain, and/or a new block verified and then added to the blockchain to reflect an updated state of the vehicle).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise with those of Konrardy to store operating data and transactions of the plurality (fleet) of autonomous vehicles on a blockchain/distributed ledger network. The motivation or advantage to do so is to provide for a trusted, secure and/or immutable records of vehicle data and transactions associated with managed/monitored vehicles.


14.	Regarding claim 2, Konrardy and Leise teach/suggest:
“wherein the resource is a vehicle”
(Konrardy, Col. 40, lines 45–47: analyzing data from sensors and other components of autonomous vehicles;
Leise, Col. 16, lines 37–58: creating and/or maintaining a VIN-based distributed ledger of transactions or events pertaining to a particular vehicle).

15.	Regarding claim 3, Leise teaches/suggests:
	“wherein resource identifier is a vehicle identification number (VIN)”
(Col. 16, lines 37–58: creating and/or maintaining a VIN-based distributed ledger of transactions or events pertaining to a particular vehicle;
Col. 15, lines 35–47: A VIN is an identification number that tracks a vehicle throughout its entire lifecycle).

16.	Regarding claim 4, Konrardy teaches/suggests:
“wherein the performance request is made by an entity through an entity system”
(Fig. 4A and Col. 29, line 65 to Col. 30, line 3: method 400 may begin when the controller 204 receives an indication of vehicle operation (block 402). The indication may be generated when the vehicle 108 is started or when an autonomous operation feature is enabled by the controller 204 or by input from the vehicle operator, as discussed above;
Col. 23, lines 18–22: other information regarding the vehicle, the vehicle environment, or vehicle operation may be collected, generated, transmitted, received, requested, stored, or recorded in connection with the control decision data;
Col. 26, lines 45–46: start signal may consist of a request to perform a particular task).

17.	Regarding claim 5, Konrardy teaches/suggests:
“wherein the performance request is made directly by the resource through a resource system”
(Fig. 4A and Col. 29, line 65 to Col. 30, line 3: method 400 may begin when the controller 204 receives an indication of vehicle operation (block 402). The indication may be generated when the vehicle 108 is started or when an autonomous operation feature is enabled by the controller 204 or by input from the vehicle operator, as discussed above;
Col. 23, lines 18–22: other information regarding the vehicle, the vehicle environment, or vehicle operation may be collected, generated, transmitted, received, requested, stored, or recorded in connection with the control decision data;
Col. 26, lines 45–46: start signal may consist of a request to perform a particular task).

18.	Regarding claim 6, Konrardy teaches/suggests:
“wherein the performance request comprises a request to monitor performance of the resource or a component thereof”
(Fig. 4A and Col. 29, lines 35–38: The method 400 monitors the operation of the vehicle 108 and transmits information regarding the vehicle 108 to the server 140, which information may then be used to determine autonomous operation feature usage or effectiveness;
Fig. 4A and Col. 29, line 65 to Col. 30, line 3: method 400 may begin when the controller 204 receives an indication of vehicle operation (block 402). The indication may be generated when the vehicle 108 is started or when an autonomous operation feature is enabled by the controller 204 or by input from the vehicle operator, as discussed above;
Col. 23, lines 18–22: other information regarding the vehicle, the vehicle environment, or vehicle operation may be collected, generated, transmitted, received, requested, stored, or recorded in connection with the control decision data;
Col. 26, lines 45–46: start signal may consist of a request to perform a particular task).

19.	Regarding claim 7, Konrardy teaches/suggests:
“wherein the request to monitor the performance of the resource or the component thereof, comprises monitoring the performance over a specific time period”
(Col. 51, lines 11–14: operating data may be periodically evaluated during vehicle operation or may be stored for later evaluation;
Col. 53, lines 53–56: continuous or occasional (e.g., periodic or episodic) monitoring and evaluation of additional operating data generated after the detection of the malfunction or deteriorated performance of the component).

20.	Regarding claim 8, Konrardy and Leise teach/suggest:
	“identify the resource information stored in the distributed register based on the performance request”
(Konrardy, Fig. 8 and Col. 50, lines 1–17: Operating data regarding operation of the vehicle 108 may then be obtained (block 806);
Col. 50, line 60 to Col. 51, line 14: operating data may be periodically evaluated during vehicle operation or may be stored for later evaluation;
Fig. 1B and Col. 12, lines 57–58: a plurality of vehicles 108 having autonomous operation features
Leise, Col. 16, lines 37–58: creating and/or maintaining a VIN-based distributed ledger of transactions or events pertaining to a particular vehicle may be provided. The method may include (1) monitoring, by one or more processors, one or more vehicle conditions or vehicle-related events (and/or a plurality of sensors associated with a vehicle, in some embodiments); (2) detecting, by the one or more  processors, a change in a condition of the vehicle; (3) identifying, by the one or more processors, the VIN of the vehicle);

“identify a performance threshold for the resource or component of the resource;
	compare the resource information to the performance threshold; and
	determine the resource suggestion based on the comparison of the resource information to the performance threshold”
(Konrardy, Fig. 8 and Col. 50, lines 1–17: The obtained operating data may be evaluated by comparing the operating data against the baseline data to determine likelihood of component malfunction or performance deterioration (block 808). If a malfunction or deterioration of performance of the component is determined to exist (block 810), an indicator of component maintenance requirement status may be generated (block 812), which may provide information regarding the component maintenance requirement status and a recommendation to repair or replace the component;
Col. 51, lines 15–19: At block 808, the on-board computer 114 may evaluate the operating data to determine a likelihood of a component malfunction or deterioration in the performance of a component. The evaluation may include comparing the operating data against baseline data, either directly or indirectly;
Col. 51, lines 63–65: likelihood or probability of component malfunction or performance deterioration may be compared against a threshold level to determine whether there is a sufficient risk of component malfunction or performance deterioration).


21.	Regarding claim 9, Konrardy teaches/suggests:
“wherein the resource is a vehicle and the resource information is the use of the vehicle or the component of the vehicle, wherein the performance threshold defines when the resource or the component requires replacement or maintenance, and wherein the notification is provided when the resource information meets the performance threshold”
(Fig. 8 and Col. 50, lines 1–17: The obtained operating data may be evaluated by comparing the operating data against the baseline data to determine likelihood of component malfunction or performance deterioration (block 808). If a malfunction or deterioration of performance of the component is determined to exist (block 810), an indicator of component maintenance requirement status may be generated (block 812), which may provide information regarding the component maintenance requirement status and a recommendation to repair or replace the component;
Col. 51, lines 15–19: At block 808, the on-board computer 114 may evaluate the operating data to determine a likelihood of a component malfunction or deterioration in the performance of a component. The evaluation may include comparing the operating data against baseline data, either directly or indirectly;
Col. 51, lines 63–65: likelihood or probability of component malfunction or performance deterioration may be compared against a threshold level to determine whether there is a sufficient risk of component malfunction or performance deterioration).


22.	Regarding claim 10, Konrardy and Leise teach/suggest:
“automatically order a replacement component or schedule maintenance for the resource”
(Konrardy, Col. 53, lines 63–67: server 140 may facilitate repair or replacement of the component by automatically scheduling an appointment to repair or replace the component;
Leise, Col. 14, lines 55–56: (8) finalizing parts order and ordering parts).


23.	Regarding claim 11, Leise teaches/suggests:
“wherein the replacement component is automatically ordered, and the replacement component is determined based on the resource information stored for the component of the resource”
(Col. 17, lines 13–15: smart contracts associated with ordering repair parts;
Col. 6, lines 36–38: A smart contract is a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties).

24.	Regarding claim 12, Leise teaches/suggests:
“wherein the replacement component is automatically ordered, and wherein the one or more processing devices are configured to execute the computer-readable code to:
	search a plurality of entities within the distributed register system for optimizing the ordering of the replacement component”
(Col. 17, lines 13–15: smart contracts associated with ordering repair parts;
Col. 6, lines 36–38: A smart contract is a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties;
Col. 15, lines 5–8: task data elements for, and/or associated with, parts suppliers may include (1) receiving notification of a parts request; (2) competing for a parts sale; (3) packaging parts order for delivery; and/or (4) working with logistics provider to load parts;
the Office notes: competing for a parts sale implies looking for and identifying a low- or lowest-cost solution for ordering repair parts;
additionally, identifying a lowest or most optimal purchasing option amongst alternative sources or competing suppliers is an obvious solution/goal in any commercial transactions in order to maximize cost or time savings).

25.	Regarding claim 13, Konrardy and Leise teach/suggest:
“wherein scheduling the maintenance for the resource comprises searching a plurality of entities within the distributed register system for optimizing the identification of a maintenance entity for scheduling maintenance for the resource”
(Konrardy, Col. 54, lines 1–10: One or more repair facilities capable of performing the type of repair or replacement may be identified in an area near the vehicle 108 or a usual garaging location of the vehicle 108. The on-board computer 114, mobile device 110, or server 140 may automatically communicate with a computing device associated with one or more of the repair facilities via the network 130 to select a repair facility and schedule an appointment for repair or replacement of the component;
Leise, Col. 14, lines 30–34: The transactions may each include a VIN for a particular vehicle, and one or more additional data elements. The additional data elements may include (i) identification a stakeholder or actor;
Col. 14, lines 63–67: (4) sending an assignment to the repair facility).


26.	Regarding claim 14, Konrardy teaches/suggests:
“wherein the performance request is one of a plurality of performance requests, and wherein the plurality of performance requests occur automatically over a specified time period”
(Col. 53, lines 47–56: continuous or occasional (e.g., periodic or episodic) monitoring and evaluation of additional operating data generated after the detection of the malfunction or deteriorated performance of the component, using the methods discussed above).


27.	Regarding claims 15–19, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1, 3, 5, and 8–9, respectively. Therefore, it is rejected on the same basis as claim 1, 3, 5, and 8–9 above.

28.	Regarding claim 20, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
April 30, 2022